                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


 DERLESHER EDWARDS and                            Case Number: 1:19-cv-2008
 JENNIFER LEAVELL,

                        Plaintiffs,               Honorable Jorge L. Alonso

 v.

 TOP TIER SAFETY INC.,

                        Defendant.



                           MOTION FOR ENTRY OF JUDGMENT

       Now come the Plaintiffs, DERLESHER EDWARDS and JENNIFER LEAVELL, by and

through their attorneys, and for their Motion for Entry of Judgment, Plaintiffs state as follows:

       1.      Fed. R. Civ. P. 68(a) states, “At least 14 days before the date set for trial, a party

defending against a claim may serve on an opposing party an offer to allow judgment on specified

terms, with the costs then accrued. If, within 14 days after being served, the opposing party serves

written notice accepting the offer, either party may then file the offer and notice of acceptance,

plus proof of service. The clerk must then enter judgment.”

       2.      On November 27, 2019, Defendant served Plaintiff DERLESHER EDWARDS

with an Offer of Judgment. (Doc. #27-1).

       3.      On December 6, 2019, Plaintiff DERLESHER EDWARDS filed her Notice of

Acceptance of the above-mentioned Offer of Judgment with proof of service. (Doc. #27).

       4.      On November 27, 2019, Defendant served Plaintiff JENNIFER LEAVELL with an

Offer of Judgment. (Doc. #28-1).
       5.      On December 6, 2019, Plaintiff JENNIFER LEAVELL filed her Notice of

Acceptance of the above-mentioned Offer of Judgment with proof of service. (Doc. # 28).

       6.      To date, no judgments have been entered.

       WHEREFORE, Plaintiffs, DERLESHER EDWARDS and JENNIFER LEAVELL, by and

through their attorneys, respectfully request this Honorable Court enter judgment as set forth in

the respective offers of judgment served by Defendant, pursuant to Fed. R. Civ. P. 68(a).



                                                    RESPECTFULLY SUBMITTED,

                                                    DERLESHER EDWARDS AND
                                                    JENNIFER LEAVELL
                                                    /s/ David B. Levin
                                                    Attorney for Plaintiff
                                                    Illinois Attorney No. 6212141
                                                    Law Offices of Todd M. Friedman, P.C.
                                                    333 Skokie Blvd., Suite 103
                                                    Northbrook, IL 60062
                                                    Phone: (224) 218-0882
                                                    Fax: (866) 633-0228
                                                    dlevin@toddflaw.com
                                 CERTIFICATE OF SERVICE

       I hereby certify that, on January 13, 2020, a copy of the foregoing motion was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing

system to all parties indicated on the electronic filing receipt.


                                                       /s/ David B. Levin
                                                       Attorney for Plaintiff
